                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:18CV542

       vs.
                                                           DEFAULT JUDGMENT
TAMRA L. BAXTER


                      Defendant.


       This matter is before the Court on Plaintiff’s Motion for Default Judgment, ECF No.

17. For the reasons stated below, the Motion will be granted.

                                     BACKGROUND

       The following facts are those alleged in the Complaint, ECF No. 1, and are

unchallenged by the Defendant.

       Acting through Rural Housing Service (RHS), an agency of USDA, Plaintiff made

a Rural Housing Loan to Defendant Tamra L. Baxter on or about November 29, 2001.

Baxter signed a promissory note and promised to pay to RHS the sum of $95,000.00 with

interest at the rate of 6.875 percent. In consideration for this loan, Baxter granted to RHS

a purchase-money security interest in the form of a Real Estate Trust Deed covering the

following property:

              Lot Five (5) in Highview Addition to Springfield, an
              Addition to the City of Springfield, as surveyed, platted,
              and recorded in Sarpy County, Nebraska

ECF No. 18-1, Page ID 49-50. The Trust Deed was recorded in the Office of Register of

Deeds of Sarpy County, Nebraska, on December 4, 2001.
       As of May 14, 2019, RHS claims it is owed, pursuant to the provisions of the liability

and security instruments described above, a total balance of $166,702.65 plus costs and

interest. The total sum includes $96,645.74 in total principal and $26,002.39 in total

interest as of May 14, 2019. RHS also claims it is owed interest accruing thereafter at the

daily rate of $18.1912 per day to the date of judgment in this case together with interest

at the legal rate thereafter; $44,054.52 in interest credit or subsidy subject to recapture;

and the costs of this action.

       The interests of the Defendant are junior and inferior to the interests of the Plaintiff.

       On February 14, 2019, the Court granted the Plaintiff’s request for service by

publication on Defendant. The Plaintiff published notice of this action, as required by the

Court’s order. ECF No. 13. To date, Defendant had not answered or otherwise appeared.

On May 13, 2019, the Clerk of Court entered default against Defendant. ECF No. 16.

                                 STANDARD OF REVIEW

       “The Federal Rules of Civil Procedure commit the entry of a default judgment

against a party to the sound discretion of the trial court.” Belcourt Pub. Sch. Dist. v. Davis,

786 F.3d 653, 661 (8th Cir. 2015) (quoting FTC v. Packers Brand Meats, Inc., 562 F.2d

9, 10 (8th Cir. 1977)) (per curiam). It is “appropriate for a district court to enter a default

judgment when a party fails to appropriately respond in a timely manner.” Marshall v.

Baggett, 616 F.3d 849, 852 (8th Cir. 2010) (citing Inman v. Am. Home Furniture

Placement, Inc., 120 F.3d 117, 119 (8th Cir. 1997)). “Upon default, the factual allegations

of a complaint (except those relating to the amount of damages) are taken as true, but ‘it

remains for the court to consider whether the unchallenged facts constitute a legitimate

cause of action, since a party in default does not admit mere conclusions of law.’” Murray

                                               2
v. Lene, 595 F.3d 868, 871 (8th Cir. 2010) (quoting 10A Charles Alan Wright et al.,

Federal Practice and Procedure § 2688 (3d ed 1998)).

                                       DISCUSSION

       The Court concludes that the Complaint states a legitimate cause of action and the

Plaintiff is entitled to default judgment. Defendant has been served according to the

Federal Rules and the Court’s orders.          Because Defendant has not answered or

otherwise appeared, the facts stated in the Complaint may not be contested.               See

Marshall v. Baggett, 616 F.3d 849, 852 (8th Cir. 2010).

       The Complaint and accompanying evidence show that Baxter has failed to pay

RHS installments of principal and interest, in violation of the provisions of the liability and

security documents described above. RHS accelerated the indebtedness and made

demand for payment in full. No payment has been received.

       The Court has reviewed the pleadings and the Plaintiff’s evidence and finds that

the requirements of Fed. R. Civ. P. 55(b) and NECivR 55.1 have been satisfied. The Court

will grant the Plaintiff's Motion for Default Judgment and enter judgment accordingly.

       IT IS ORDERED:

       1.     The Plaintiff’s Motion for Default Judgment, ECF No. 17, is granted;

       2.     The Plaintiff is entitled to a decree of foreclosure and order of sale;

       3.     Judgment in rem is entered against the Defendant Tamra L. Baxter and the
              real estate which is the subject of this action;

       4.     As of May 14, 2019, Defendant Tamra L. Baxter owes the Plaintiff
              $96,645.74 in principal; $26,002.39 in accrued interest; $44,054.52 in
              interest credit or subsidy subject to recapture; and interest accruing at the

                                              3
      rate of $18.1912 per day from May 14, 2019, until the date of entry of this
      Default Judgment;

5.    Interest will accrue on those sums from and after the date of entry of this
      decree at the legal rate provided by 28 U.S.C. § 1961 of 1.93% computed
      daily and compounded annually until paid in full.

6.    The amount due to the Plaintiff is the first lien on the following described
      real estate in Sarpy County, Nebraska: Lot Five (5) in Highview Addition
      to Springfield, an Addition to the City of Springfield, as surveyed,
      platted, and recorded in Sarpy County, Nebraska;

7.    If the costs as indicated below and the amounts found due above, and
      interest thereon, are not paid within twenty (20) days, all equity of
      redemption in the real estate will be foreclosed and the real estate will be
      sold as upon execution in one entire tract;

8.    The Plaintiff shall apply for and the Clerk of the United States District Court
      shall issue an Order of Sale;

9.    The United States Marshal for the District of Nebraska shall advertise and
      sell the real estate according to law;

10.   Upon execution, the United States Marshal shall report the proceedings
      under this Default Judgment to the Court and shall deposit the proceeds of
      the sale, if any, into the registry of the Court;

11.   Upon confirmation of said sale, the Clerk of Court shall apply the proceeds
      as follows:

      a.    First, to the payment of Plaintiff’s costs, and to the United States
            Marshal for service of Summons and Complaint and execution of
            Order of Sale;


                                       4
            b.    Second, to the payment of the amount found due to the Plaintiff with
                  interest according to law;

            c.    Third, to the payment of the costs of the United States Marshal for per
                  diem and special requirements;

            d.    The Clerk of Court shall retain in the registry of the Court any surplus
                  from the sale until further order of the Court;

12.         That costs will be determined, after confirmation of sale, pursuant to the
            procedures Rule 54.1 of the Local Rules of the United States District Court
            for the District of Nebraska; and

13.         Upon confirmation by the Court of the sale by the Court, the United States
            Marshal shall execute a deed to the purchaser(s), and the parties of this
            Default Judgment and all persons claiming under them are ordered to
            deliver possession of said real estate to such purchaser(s).

      Dated this 2nd day of July 2019.


                                                BY THE COURT:

                                                s/Laurie Smith Camp
                                                Senior United States District Judge




                                           5
